Mr. Chief Justice Carter, dissenting: For the reasons given in the dissent in. Beveridge v. Illinois Fuel Co. (ante, p. 31,) I dissent in this cáse. The question of law involved, on the facts as presented in this case, is substantially the same as there involved. I think counsel for plaintiff in error, by their conduct in the trial of this case as in that, waived the necessity for defendant in error, on the trial below, to prove that plaintiff in error was not operating under the Workmen’s Compensation act. Counsel for plaintiff in error did not raise this question, in express terms, in the trial court and should not be permitted to raise it in a court of review for the first time. Under what would appear to be correct and reasonable principles of pleading and practice, counsel ought not to be permitted to present his case on one theory in the trial court and on another and entirely different theory in a court of review.